Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into, on this 24th day
of January 2020 by and between Venus Concept Inc. (the “Company”), and Chad
Zaring (the “Executive”) (together referred to herein as the “Parties”).

 

  1.

Employment of the Executive; Duties.

 

  a.

General. Commencing on the Effective Date, the Executive shall be employed by
the Company as Chief Commercial Officer (“CCO”), reporting directly to the Chief
Executive Officer in accordance with the terms and subject to the conditions set
forth in this Agreement.

 

  b.

Position and Duties. The Company desires to employ Executive effective on
February 10, 2020, or other date mutually agreed to by the parties (the “Start
Date”), and in the position set forth in this Section 1, and upon the other
terms and conditions herein provided. As CCO, Executive shall be responsible and
oversee the commercial strategy of the Company including global sales of both
devices and services (which include 2two5, Verografters and the Practice
Enhancement Program), as well as the strategy related to bringing robotics to
energy based solutions across all functional areas. Executive shall also serve
in such other capacity or capacities as the Company may from time to time
prescribe. As a Company employee, Executive will continue to be expected to
comply with Company policies.

 

  c.

Location. Executive shall perform services for the Company from the Executive’s
home office located in Nashville, Tennessee or with the Company’s consent, at
any other place in connection with the fulfillment of Executive’s role with the
Company. Executive is required to travel regularly to other locations in
connection with the Company’s business.

 

  d.

Exclusivity. Subject to the terms and conditions set forth in this Agreement,
the Company agrees to employee Executive as of the date hereof, and Executive
hereby accepts such employment and agrees to devote his full time and attention
to the business and affairs of the Company, in such capacity or capacities and
to perform to the best of his ability such series as shall be determined from
time to time by the Chief Executive Officer and the Board of Directors of the
Company until the termination of his employment hereunder.

Further, it is the Company’s understanding that there is not any other agreement
with a prior employer that would restrict Executive from performing the duties
of Executive’s position with the Company and Executive represents that such is
the case. Moreover, Executive agrees that he has a Duty of Loyalty to the
Company. Further, Executive agrees that during his employment with the Company,
Executive will not engage in any other employment, occupation, consulting or
other business activity directly related to a business involved in the
development, manufacturing and/or marketing of noninvasive, minimally invasive
aesthetic

 

1



--------------------------------------------------------------------------------

technologies and other support marketing service or products specific to the
business of the Company during Executive’s employment (a “Competing Business”),
nor will Executive engage in any other activities that materially conflict with
Executive’s obligations with the Company. Notwithstanding the foregoing,
Executive may devote reasonable time to unpaid activities such as supervision of
personal investments and activities involving professional, charitable,
educational, religious, civic and similar types of activities, speaking
engagements and membership on committees, provided such activities do not
individually or in the aggregate interfere with the performance of Executive’s
duties under this Agreement, violate the Company’s standards of conduct then in
effect, or raise a conflict under the Company’s conflict of interest policies.

 

  2.

Compensation and Related Matters.

 

  a.

Base Salary. Executive’s annual base salary (as may be increased from time to
time, “Base Salary”) will be $300,000, less payroll deductions and all required
withholdings, payable in accordance with the Company’s normal payroll practices.
The Company shall review Executive’s Base Salary periodically and any increase
to Executive’s Base Salary, if any, will be made solely at the discretion of the
Company.

 

  b.

Commission. Executive will eligible to receive a performance commission with a
target of seventy-five percent (75%) of Executive’s then Base Salary (the
“Commission”). Commission shall be paid quarterly on a pro-rata basis and shall
be calculated based on achievement of quarterly Company revenue targets. For
greater clarity, if quarterly target was $10 million USGAAP revenue, and
Executive’s team achieved $8 million, Executive would be eligible to receive 80%
of the maximum available quarterly bonus. For the purposes of this example,
Executive’s maximum quarterly commission (quarterly base salary x 75%) is
$56,250; achievement of 80% of the quarterly revenue target would result in a
commission of $45,000 for the quarter ($56,250 x 80%).

 

  c.

Sign-on Bonus. Executive will receive a sign-on bonus of $50,000. The Sign-on
bonus will be paid as follows: (i) $25,000 paid on the first regular pay date
following the Start Date, and (ii) $25,000 paid on the first regular pay date
which is three (3) months after the Start Date.

 

  d.

Annual Discretionary Bonus. Executive will be eligible to receive a
discretionary annual performance bonus, based upon the annual board approved
“scorecard” system with a target achievement of twenty-five (25%) of Executive’s
then-Base Salary (the “Annual Bonus”). Any Annual Bonus amount payable shall be
based on the achievement of personal and Company performance goals to be
established by the Company and its Board of Directors after consultation with
Executive at the start of each fiscal year. The Chief Executive Officer shall
review Executive’s Annual Bonus periodically. Any Annual Bonus earned for the
current fiscal year during the Effective Date shall be pro-rated for the partial
year of service.

 

2



--------------------------------------------------------------------------------

  Executive hereby acknowledges and agrees that nothing contained herein confers
upon Executive any right to an Annual Bonus in any calendar year, and that
whether the Company pays Executive an Annual Bonus will be determined by the
Board of Directors. Executive must be employed with the Company at the time the
Annual Bonus is paid in order for the Annual Bonus to be earned. Any Annual
bonus earned by Executive pursuant to this section shall be paid to Executive,
according to Company policy and after Board approval following the end of the
fiscal year to which the Annual Bonus relates.

 

  e.

Equity Plan. Upon joining the Company, Executive will receive 300,000 stock
options. The price of the options shall be equal to the Fair Market Value
pursuant to the 2019 Incentive Award Plan (as amended from time to time). The
options will vest on the following schedule: (i) 75,000 on the twelfth (12th)
month anniversary from start date, and (ii) the balance of 225,000 options will
vest monthly in thirty-six (36) equal installment over the following 3 years.
You will receive separate documentation to reflect the detailed terms of the
2019 Incentive Award Plan. Executive shall be entitled to participate in the
Company’s ongoing equity incentive program, as may exist and/or be amended from
time to time and receive grants as determined by the Board of Directors in its
discretion.

 

  f.

Benefits: Executive may participate in such employee and executive benefit plans
and programs as the Company may from time to time offer to provide to its
executives, subject to the terms and conditions of such plans. Notwithstanding,
nothing herein is intended, or shall be construed, to require the Company to
institute or continue any, or any particular, plan or benefits.

 

  g.

Vacation. Executive shall be entitled to 4 weeks’ vacation, and sick leave,
holidays and other paid time-off benefits provided by the Company from time to
time that are applicable to the Company’s executive officers in accordance with
Company policy. The opportunity to take paid time off is contingent upon
Executive’s workload and ability to manage Executive’s schedule.

 

  h.

Business Expenses. The Company shall reimburse Executive for all reasonable and
necessary business expenses incurred in the conduct of Executive’s duties
hereunder in accordance with the Company’s expense reimbursement policies. In
addition, the Company shall continue to reimburse or directly pay the costs
incurred by Executive for any reasonable travel expenses and reasonable
accommodations. The expenses referred to in this Section 2(g) shall be paid
directly by the Company or reimbursed upon Executive’s submission of receipts
and proper expense reports in such form as may be required by the Company
consistent with the Company’s policies in place from time-to-time. The Executive
will be entitled to travel lowest fare business class for any trips greater than
5 hours in length.

 

  i.

Telephone Allowance. The Executive will be entitled to receive $200.00 per month
as a mobile phone allowance.

 

3



--------------------------------------------------------------------------------

  j.

Indemnification. The Company and Executive shall be bound by a mutually
acceptable Indemnification Agreement to be entered into between Executive and
the Company. In addition, the Company agrees to maintain Directors and Officers
Liability Insurance providing a level of protection of no less than $15,000,000
for so long as Executive serves as a director and/or officer of the Company.

 

  3.

Termination.

 

  a.

At-Will Employment. Executive’s employment shall continue to be “at-will,” as
defined under applicable law. This means that it is not for any specified period
of time and can be terminated by Executive or by the Company at any time, with
or without advance notice, and for any or no particular reason or cause. It also
means that the Executive’s job duties, title and responsibility and reporting
level, work schedule, compensation and benefits, as well as the Company’s
personnel policies and procedures are subject to change by the Company with
prospective effect, with or without notice, at any time, except as prohibited by
law. This “at-will” nature of Executive’s employment shall remain unchanged
during Executive’s tenure as an employee and may not be changed, except in an
express writing signed by Executive and a duly authorized member of the Company
(other than the Executive). If Executive’s employment terminates for any reason,
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement.

 

  b.

Deemed Resignation. Upon termination of Executive’s employment for any reason,
Executive shall be deemed to have resigned from all offices and directorships,
if any, then held with the Company or any of its affiliates, and, at the
Company’s request, Executive shall execute such documents as are necessary or
desirable to effectuate such resignations.

 

  4.

Obligations At Termination:

 

  a.

Executive’s Obligations. Executive hereby acknowledges and agrees that all
Personal Property (as defined below) and equipment furnished to, or prepared by,
Executive in the course of, or incident to, Executive’s employment, belongs to
the Company and shall be promptly returned to the Company upon termination of
Executive’s employment (and will not be kept in Executive’s possession or
delivered to anyone else). For purposes of this Agreement, “Personal Property”
includes, without limitation, all books, manuals, records, reports, notes,
contracts, lists, blueprints, and other documents, or materials, or copies
thereof (including computer files), keys, building card keys, company credit
cards, telephone calling cards, computer hardware and software, cellular and
portable telephone equipment, personal digital assistant (“PDA”) devices, and
all other proprietary information relating to the business of the Company or its
subsidiaries or affiliates. Following termination, Executive shall not retain
any written or other tangible material containing any proprietary information of
the Company or its subsidiaries or affiliates. In addition, Executive shall
continue to be subject to the Confidential

 

4



--------------------------------------------------------------------------------

  Information Agreement. The representations and warranties contained herein and
Executive’s obligations under Subsection 4(a) and the Confidential Information
Agreement (the terms of which are incorporated herein) shall survive the
termination of Executive’s employment and the termination of this Agreement.

 

  b.

Payments of Accrued Obligations upon Termination of Employment. Upon a
termination of Executive’s employment for any reason, Executive (or Executive’s
estate or legal representative, as applicable) shall be entitled to receive,
within 10 (ten) days after the date of termination of Executive’s employment
with the Company (or such earlier date as may be required by applicable law);
(i) any portion of Executive’s Base Salary earned through Executive’s date of
termination of employment not theretofore paid, (ii) any expenses owed to
Executive under Section 2(g) above, (iii) any accrued but unused vacation pay
owed to Executive pursuant to Section 2(f) above, and (iv) any amount arising
from Executive’s participation in, or benefits under, any employee benefit
plans, programs or arrangements under Section 2(e) above, which amounts shall be
payable in accordance with the terms and conditions of such employee benefit
plans, programs or arrangements.

 

  c.

Termination Other Than During A Change in Control Period. In the event that
Executive’s employment is involuntarily terminated by the Company other than
during a Change In Control (as hereinafter defined) and other than for Cause,
and if Executive, executes a general release of all claims against the Company
and its affiliates in a form acceptable to the Company (a “Release of Claims”)
within 60 days following such involuntary termination, then in addition to any
accrued obligations payable under Section 4(b) above, the Company shall provide
Executive with the following:

 

  i.

Severance. Executive shall be entitled to receive severance in an amount equal
to twelve (12) months of Executive’s then-existing annual Base Salary in effect
as of Executive’s termination date, less applicable withholdings, and payable in
cash lump sum on the first regular payroll date following the 60 day anniversary
date of Executive’s separation from service, subject to Section 9, below.
Additionally, Executive will receive one (1) times Executive’s target Annual
Bonus assuming achievement of performance goals at target, pro rata, in each
case as in effect as of the Executive’s termination date. Such amount will be
subject to applicable withholdings and payable in a single lump sum cash payment
on the first regular payroll date following the 60-day anniversary date of
Executive’s separation from service, subject to Section 9(b), below.

 

  ii.

Benefits Continuation. The Company shall continue Executive’s participation in
group benefits plans sponsored by the Company, subject to the terms and
conditions of such plans, for the period commencing on the date of termination
of Executive’s employment through the earlier of (A) the last day of the third
calendar month following the date of termination of

 

5



--------------------------------------------------------------------------------

  Executive’s employment and (B) the date Executive and Executive’s covered
dependents, if any, become eligible for coverage under another employer’s
plan(s). Executive shall notify the Company immediately if Executive becomes
covered by a group plan of a subsequent employer.

 

  d.

Covered Termination On or After a Change in Control Period. If Executive
experiences a Covered Termination on or after a Change in Control Period, and if
Executive executes a Release of Claims, following such Covered Termination, then
in addition to any accrued obligations payable under Section 4(b) above, the
Company shall provide Executive with the following:

 

  i.

Severance. Executive shall be entitled to receive severance in an amount equal
to twelve (12) months of the Executive’s then existing monthly Base Salary. Such
amount will be subject to applicable withholdings and payable in a single lump
sum cash payment on the first regular payroll date following the 60-day
anniversary date of Executive’s separation from service, subject to Section 9(b)
below.

 

  ii.

Equity Awards. The provisions of each applicable equity incentive plan and
outstanding equity award agreement, including, without limitation, each stock
option and restricted stock award agreement shall apply and govern the treatment
of such awards in the event Executive’s employment is terminated during a Change
in Control Period.

 

  iii.

Benefits Continuation. The Company shall continue Executive’s participation in
group benefits plans sponsored by the Company, subject to the terms and
conditions of such plans, for the period commencing on the date of termination
of Executive’s employment through the earlier of (A) the last day of the ninth
full calendar monthly following the date of termination of Executive’s
employment and (B) the date Executive and Executive’s covered dependents, if
any, become eligible for coverage under another employer’s plan(s). Executive
shall notify the Company immediately if Executive becomes covered by a group
plan of a subsequent employer.

 

  e.

Termination for Cause. The Company may terminate the Executive’s employment at
any time, for Cause, without notice or any payment in lieu thereof, and upon
payment of the accrued obligations payable under Section 4(b) above, shall have
no further obligations to the Executive.

 

  f.

Non-Solicitation. Executive further agrees that he will not (i) solicit, induce,
entice or attempt to entice any employee or contractor of the Company who was an
employee or contractor of the Company within the twelve (12) months preceding
the date of termination of the Executive’s employment, to terminate his or her
employment, contractual, or other relationship with the Company.

 

6



--------------------------------------------------------------------------------

  g.

Full and Final Satisfaction; No Other Obligations. The payments and benefits
provided under this Section 4 shall be inclusive of all of Executive’s statutory
entitlements to notice or pay in lieu thereof and severance pay, if any, and
will be provided to Executive in full and final satisfaction of his entitlements
to notice, pay in lieu of notice, severance, and any other payments or benefits
arising from Executive’s employment and termination thereof, pursuant to
contract, tort, statute, common law, or otherwise. The provisions of this
Section 4 shall supersede in their entirety any severance payment or other
arrangement provided by the Company, including, without limitation, any prior
agreement and any severance plan/policy of the Company.

 

  h.

No Requirement to Mitigate; Survival. Executive shall not be required to
mitigate the amount of any payment provided for under this Agreement by seeking
other employment or in any other manner. Notwithstanding anything to the
contrary in this Agreement, the termination of Executive’s employment shall not
impair the rights or obligations of any Party.

 

  5.

Successors.

 

  a.

Company’s Successors. Any successor to the Company (whether direct or indirect
and whether by purchase, merger, consolidation, liquidation or otherwise) to all
or substantially all of the Company’s business and/or assets shall assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession.
For all purposes under this Agreement, the term “Company” shall include any
successor to the Company’s business and/or assets which executes and delivers
the assumption agreement described in this Section 5(a) or which becomes bound
by the terms of this Agreement by operation of law.

 

  b.

Executive’s Successors. The terms of this Agreement and all rights of Executive
hereunder shall inure to the benefit of, and be enforceable by, Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees

 

  6.

Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one day following mailing via Federal Express or similar overnight
courier service. In the case of Executive, mailed notices shall be addressed to
Executive at Executive’s home address that the Company has on file for
Executive. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
the General Counsel of the Company.

 

  7.

Miscellaneous Provisions.

 

  a.

Work Eligibility; As a condition of Executive’s employment with the Company,
Executive will be required to provide evidence of Executive’s identity and

 

7



--------------------------------------------------------------------------------

  eligibility for employment in the United States. It is required that Executive
brings the appropriate documentation with Executive at the time of employment.

 

  b.

Confidentiality Agreement. As a condition of Executive’s employment Executive
agrees to execute a Confidential Information Agreement between Executive and the
Company which meets approval of the Company.

 

  c.

Withholdings and Offsets. The Company shall be entitled to withhold from any
amounts payable under this Agreement any federal, provincial, local or foreign
withholding or other taxes or charges which the Company is required to withhold.
The Company shall be entitled to rely on an opinion of counsel if any questions
as to the amount or requirement of withholding shall arise. If Executive is
indebted to the Company on the date of his or her termination of employment, the
Company reserves the right to offset any payments in lieu of notice under this
Agreement by the amount of such indebtedness.

 

  d.

Waiver. No provision of this Agreement shall be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by Executive and by an authorized officer of the Company (other than Executive).
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party shall be considered a waiver
of any other condition or provision or of the same condition or provision at
another time.

 

  e.

Whole Agreement. This Agreement and the Confidential Information Agreement
represent the entire understanding of the parties here to with respect to the
subject matter hereof and supersede all prior arrangements and understandings
regarding same, including, without limitation, any severance plan of the
Company.

 

  f.

Amendment. This Agreement cannot be amended or modified except by a written
agreement signed by Executive and an authorized member of the Company.

 

  g.

Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Tennessee.

 

  h.

Severability. The finding by a court of competent jurisdiction of the
unenforceability, invalidity or illegality of any provision of this Agreement
shall not render any other provision of this Agreement unenforceable, invalid or
illegal, and such unenforceable, invalid or illegal provision shall be deemed
severed from this Agreement and the remaining terms shall continue in full force
and effect.

 

  i.

Interpretation: Construction. The headings set forth in this Agreement are for
convenience of reference only and shall not be used in interpreting this
Agreement. This Agreement was drafted by legal counsel representing the Company,
but Executive has been encouraged to consult with, and has

 

8



--------------------------------------------------------------------------------

  consulted with, Executive’s own independent counsel and tax advisors with
respect to the terms of this Agreement. The parties hereto acknowledge that each
party hereto and its counsel has reviewed and revised, or had an opportunity to
review and revise, this Agreement, and any rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement.

 

  j.

Representations; Warranties. Executive represents and warrants that Executive is
not restricted or prohibited, contractually or otherwise, from entering into and
performing each of the terms and covenants contained in this Agreement, and that
Executive’s execution and performance of this Agreement will not violate or
breach any other agreements between Executive and any other person or entity and
that Executive has not engaged in any act or omission that could be reasonably
expected to result in or lead to an event constituting “Cause” for purposes of
this Agreement.

 

  k.

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

  8.

Release. The Company shall be entitled as a condition to paying any severance
pay or providing any benefits hereunder upon a termination of the Executive’s
employment to require the Executive to deliver on or before the making of any
severance payment or providing of any benefit a release in the form of Exhibit A
attached hereto. Unless otherwise required by applicable law, the release must
be executed and become effective and irrevocable within thirty (30) days of the
Executive’s Date of Termination.

 

  9.

Accounting: This section is intended to apply to individuals who may be subject
to Section 280G of the Code.

 

  a.

Definitions for this Section:

 

  i.

“Accounting Firm” means the accounting firm of national recognized standing
selected by the Corporation promptly upon a Change-of-Control

 

  ii.

“Agreement Payment” shall mean a Payment paid or payable pursuant to this
Agreement (disregarding this Section 10);

 

  iii.

“Net After Tax Receipts” shall mean the Present Value of a Payment net of all
taxes imposed on the Executive with respect thereto under Sections 1 and 4999 of
the Code determined by applying the highest marginal rate under Section 1 of the
Code applicable to the Executive’s taxable income for such year;

 

  iv.

“Payment” shall mean any payment or distribution by the Corporation or its
subsidiaries and affiliates in the nature of compensation to or for the benefit

 

9



--------------------------------------------------------------------------------

  of the Executive, whether paid or payable pursuant to this Agreement or
otherwise;

 

  v.

“Present Value” shall mean such value determined in accordance with
Section 280G(d)(4) of the Code; and

 

  vi.

“Reduced Amount” shall mean the greatest aggregate amount of Payments, if any,
which (x) is less than the sum of all Payments and (y) results in aggregate Net
After Tax Receipts which are greater than the Net After Tax Receipts which would
result if the aggregate Payments were made.

 

  b.

Anything in this Agreement to the contrary notwithstanding, in the event that
the Accounting Firm shall determine that receipt of all Payments would subject
the Executive to tax under Section 4999 of the Code, it shall determine whether
some amount of Payments would meet the definition of a “Reduced Amount.” If the
Accounting Firm determines that there is a Reduced Amount, the aggregate
Agreement Payments shall be reduced to such Reduced Amount; provided, however,
that if the Reduced Amount exceeds the aggregate Agreement Payments, the
aggregate Payments shall, after the reduction of all Agreement Payments, be
reduced (but not below zero) in the amount of such excess. The total reduction
to the Agreement Payments and such other Payments required under this Section 10
necessary to achieve the “Reduced Amount” shall be made against Agreement
Payments and such other Payments that are exempt or otherwise excepted from
Section 409A (but excluding stock options and other stock rights). All
determinations to be made by the Accounting Firm under this Section 10 shall be
binding upon the Corporation and the Executive and shall be made within five
(5) days of a Change in Control and, in addition, the subsequent occurrence of
any event that requires the Corporation to make payments to the Executive under
Section 4(d) of this Agreement. No later than two (2) business days following
the making of any such determination by the Accounting Firm, the Corporation
shall pay to or distribute for the benefit of the Executive such Payments when
and as due to the Executive under this Agreement or any other agreement. The
Corporation or its successor shall be responsible for the fees, costs and
expenses of the Accounting Firm.

 

  c.

While it is the intention of the Corporation and the Executive to reduce the
amounts payable or distributable to the Executive hereunder only if the
aggregate Net After Tax Receipts to the Employee would thereby be increased, as
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Corporation to
or for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed (“Overpayments”) or that additional amounts
which will not have been paid or distributed by the Corporation to or for the
benefit of the Executive pursuant to this Agreement could have been so paid or
distributed (an “Underpayment”), in each case, consistent with the calculation
of the Reduced Amount hereunder. In the

 

10



--------------------------------------------------------------------------------

  event that the Accounting Firm, based either upon the assertion of a
deficiency by the Internal Revenue Service against the Corporation or the
Employee which the Accounting Firm believes has a high probability of success or
controlling precedent or other substantial authority, determines that an
Overpayment has been made, any such Overpayment paid or distributed by the
Corporation to or for the benefit of the Employee shall be treated for all
purposes as a loan ab initio to the Executive which the Executive shall repay to
the Corporation together with interest at the applicable federal rate provided
for in Section 7872(f)(2) of the Code; provided, however, that no such loan
shall be deemed to have been made and no amount shall be payable by the
Executive to the Corporation if and to the extent such deemed loan and payment
would not either reduce the amount on which the Executive is subject to tax
under Section 1 and Section 4999 of the Code or generate a refund of such taxes.
In the event that the Accounting Firm, based upon controlling precedent or other
substantial authority, makes a final determination that an Underpayment has
occurred, any such Underpayment shall be promptly paid by the Corporation to or
for the benefit of the Executive together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code.

 

  10.

Section 409A. With respect to U.S. taxpayers, or others who may be subject to
Section 409A of the Code, the intent of the parties is that the payments and
benefits under this Agreement comply with or be exempt from Section 409A of the
Code and the Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date, (“Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. If the Company determines that any
provision of this Agreement would cause Executive to incur any additional tax or
interest under Section 409A (with specificity as to the reason therefor), the
Company and Executive shall take commercially reasonable efforts to reform such
provision to try to comply with or be exempt from Section 409A through good
faith modifications to the minimum extent reasonably appropriate to conform with
Section 409A, provided that any such modifications shall not increase the cost
or liability to the Company. To the extent that any provision hereof is modified
in order to comply with or be exempt from Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to Executive and the Company
of the applicable provision without violating the provisions of Section 409A.

 

  a.

Separation from Service. Notwithstanding any provision to the contrary in this
Agreement, no amount deemed deferred compensation subject to Section 409A of the
Code shall be payable pursuant to Section 4 unless Executive’s termination of
employment constitutes a “separation from service” with the Company within the
meaning of Section 409A (“Separation from Service”) and, except as provided
under Section 11(b) of this Agreement, any such amount shall not be paid, or in
the case of installments, commence payment, until the sixtieth (60th) day
following Executive’s Separation from Service. Any installment payments that
would have been made to Executive during the sixty (60) day period immediately
following

 

11



--------------------------------------------------------------------------------

  Executive’s Separation from Service but for the preceding sentence shall be
paid to Executive on the sixtieth (60th) day following Executive’s Separation
from Service and the remaining payments shall be made as provided in this
Agreement.

 

  b.

Specified Employee. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his or her Separation from
Service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (i) the expiration of the six (6)-month period measured from the date of
Executive’s Separation from Service or (ii) the date of Executive’s death.

 

  c.

Expense Reimbursements. To the extent that any reimbursements payable pursuant
to this Agreement are subject to the provisions of Section 409A, any such
reimbursements payable to Executive pursuant to this Agreement shall be paid to
Executive no later than December 31 of the year following the year in which the
expense was incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, and
Executive’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.

 

  d.

Installments. For purposes of Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s right
to receive any installment payments under this Agreement shall be treated as a
right to receive a series of separate payments and, accordingly, each such
installment payment shall at all times be considered a separate and distinct
payment.

 

  11.

Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

 

  a.

Company. The “Company” means Venus Concept, Inc.

 

  b.

Board. The “Board” means the Company’s board of directors.

 

  c.

Cause. “Cause” means (i) theft or falsification of any employment or Company
records committed by Executive that is not trivial in nature; (ii) malicious or
willful, reckless disclosure by Executive of the Company’s confidential or
proprietary information; (iii) commission by Executive of any immoral or illegal
act or any gross or willful misconduct where a majority of the non-employee
members of the Board reasonably determines that such act or misconduct has
(A) seriously undermined the ability of the Board to entrust Executive with
important matters or otherwise work effectively with Executive, (B) contributed
to the Company’s loss of significant revenues or business opportunities, or
(C) significantly and detrimentally affected the business or reputation of the
Company or any of its subsidiaries; and/or (iv) the willful failure or refusal
by

 

12



--------------------------------------------------------------------------------

  Executive to follow the reasonable and lawful directives of the Board,
provided such failure or refusal continues after Executive’s receipt of
reasonable notice in writing of such failure or refusal and an opportunity of
not less than thirty (30) days to correct the problem. Anything herein to the
contrary notwithstanding, no act, or failure to act, on Executive’s part shall
be considered “willful” unless it is done, or omitted to be done, by Executive
without a good faith belief that Executive’s action or omission was in, or not
opposed to, the best interests of the Company .

 

  d.

Change in Control. “Change in Control” shall have the meaning set forth in the
Company’s 2019 Incentive Award Plan, as amended from time to time.
Notwithstanding the foregoing, if and to the extent that a Change in Control is
the payment trigger for amounts of deferred compensation under this Agreement,
then the Change in Control must also constitute a “change in control event,” as
defined in Treasury Regulation Section 1.409A-3(i)(5) to the extent required by
Section 409A. The Company shall have full and final authority, which shall be
exercised in its discretion, to determine conclusively whether a Change in
Control of the Company has occurred pursuant to the above definition, and the
date of the occurrence of such Change in Control and any incidental matters
relating thereto; provided that any exercise of authority is in conjunction with
a determination of whether a Change in Control is a “change in control event” as
defined in Treasury Regulation Section 1.409A-3(i)(5) shall be consistent with
such regulation.

 

  e.

Change in Control Period. “Change in Control Period” means the period of time
commencing three (3) months prior to a Change in Control and ending twelve
(12) months following the Change in Control.

 

  f.

Covered Termination. “Covered Termination” shall mean the Executive’s Separation
from Service by the Company for any reason other than for Cause or by the
Executive for Good Reason.

 

  g.

Good Reason. “Good Reason” means Executive’s right to resign from employment
with the Company after providing written notice to the Company within sixty
(60) days after one or more of the following events occurs without Executive’s
consent provided such event remains uncured thirty (30) days after Executive
delivers to the Company written notice thereof: (i) a material reduction in
Executive’s authority, duties and responsibilities as CCO, including a material
reduction of authority, duties and responsibilities which results from Executive
no longer serving as an officer of the Company; (ii) a material reduction by the
Company in Executive’s Base Salary in effect immediately prior to such
reduction; or (iii) the failure of any entity that acquires all or substantially
all of the assets of the Company in a Change in Control to assume the Company’s
obligations under this Agreement. Executive must terminate his employment within
90 days of the initial existence of the Good Reason condition.

 

13



--------------------------------------------------------------------------------

  h.

Incumbent Directors – “Incumbent Directors” shall mean for any period of 12
consecutive months, individuals who, at the beginning of such period, constitute
the Board together with any new Director(s) (other than a Director designated by
a person who shall have entered into an agreement with the Company to effect a
transaction described in Section 2.8(a) or 2.8(c)) of the Restoration Robotics,
Inc. (now Venus Concept Inc.) 2019 Incentive Award Plan whose election or
nomination for election to the Board was approved by a vote of at least a
majority (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for Director without
objection to such nomination) of the Directors then still in office who either
were Directors at the beginning of the 12-month period or whose election or
nomination for election was previously so approved. No individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to Directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be an Incumbent Director.

(Signature page follows)

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

VENUS CONCEPT, INC. By:   /s/ Dom Serafino Name:   Dom Serafino Title:   CEO
Date:   Jan. 24, 2020 CHAD ZARING By:   /s/ Chad Zaring Name:   Chad Zaring
Date:   January 24, 2020

(Signature Page to Employment Agreement)